EXHIBIT 10(b)

REGENCY CENTERS CORPORATION

STOCK RIGHTS AWARD AGREEMENT

1993 LONG-TERM OMNIBUS PLAN, AS AMENDED

THIS AGREEMENT, dated as of the 30th day of September, 2002 (the “Grant Date”),
by and between «First_Name» «Last_Name» (the “Employee”) and Regency Centers
Corporation (the “Company”).

WITNESSETH THAT:

WHEREAS, the Company maintains the Regency Realty Corporation 1993 Long-Term
Omnibus Plan, as amended (the “Plan”), which is incorporated into and forms a
part of this Agreement, for the benefit of employees of the Company and its
affiliates; and

WHEREAS, the Company’s Compensation Committee (the “Committee”) has awarded the
Employee a Stock Rights Award under the Plan;

NOW, THEREFORE, IT IS AGREED, by and between the Company and the Employee as
follows:

 

1. Award. Subject to the terms of this Agreement and the Plan, the Employee is
hereby granted the right to receive «RS_Shares» shares of the Company’s common
stock (the “Shares”) upon satisfaction of the conditions described herein.

 

2. Vesting.

 

  (a) Subject to the terms hereof, the Shares shall vest as follows:

 

  (i) one-third of such Shares will vest on January 1, 2003;

 

  (ii) an additional one-third of such Shares will vest on January 1, 2004; and

 

  (iii) an additional one-third of such Shares will vest on January 1, 2005.

 

  (b) Except as otherwise provided in this Agreement, any other agreement, or by
the Committee, the Employee’s right to receive any Shares that are not vested on
the date the Employee terminates employment with the Company shall be forfeited
on such date.

 

  (c)

During the period between the Grant Date of the Shares and the date such Shares
vest, dividends that would have been paid with respect to the Shares had such
Shares been issued and outstanding (“Stock Rights DEs”) will be held by the
Company, or a depository appointed by the Committee, for the Employee’s account.
Such Stock Rights DE amounts shall be deemed invested in shares of Company
common stock on each December 31 prior to the date of vesting, which shall,
until the Shares to which they relate vest, be treated as Shares for purposes of
the preceding sentence. Subject to Section 3(b), all Stock Rights DEs so held



--------------------------------------------------------------------------------

 

shall initially be subject to forfeiture, but shall become non-forfeitable and
shall be distributed at the same times, and in the same proportion, as the
Shares to which they relate become vested.

 

  (d) If the Employee’s employment with the Company terminates by reason of
death, Disability or Retirement, or if the Company terminates the Employee’s
employment for a reason other than Cause on or after a Change of Control, any
non-vested Shares and related Stock Rights DEs shall vest immediately on such
date.

 

3. Issuance of Shares.

 

  (a) Subject to Section 3(b) below, as soon as practicable after any Shares and
related Stock Rights DEs vest, the Company shall issue to the Employee in the
form of whole shares of Company common stock, a number of shares equal to the
number of vested Shares, plus the number of shares with respect to which Stock
Rights DEs were deemed invested pursuant to Section 2(c). Any fractional Shares
or Stock Rights DEs shall be settled in cash.

 

  (b) Notwithstanding the foregoing, if the Employee is eligible to participate
in and has made an effective election under the Amended and Restated Regency
Centers Deferred Compensation Plan, or any successor plan thereto (the “Deferred
Compensation Plan”) to defer receipt of any of the Shares and Stock Rights DEs
(including any fractional Shares or Stock Rights DEs) that otherwise would be
issued or paid to the Employee pursuant to the terms hereof, then the issuance
of such deferred Shares and related Stock Rights DEs (and the cash payment of
any fractional Shares or Stock Rights DEs) to the Employee shall be deferred
until the date so elected by the Employee. If such a deferral is made, the
Employee’s rights to any amounts that are deferred shall be governed exclusively
by the terms and conditions of the Deferred Compensation Plan and any agreements
entered into thereunder.

 

4. Withholding. All awards and payments under this Agreement are subject to
withholding of all applicable taxes. At the election of the Employee, and with
the consent of and subject to any requirements imposed by the Committee, the
(a) the minimum tax withholding required by applicable law may be satisfied
through the surrender of Shares the Employee already owns or to which the
Employee is otherwise entitled hereunder, and (b) any additional withholding
taxes due may be satisfied through the surrender of Shares the Employee has
owned for at least six (6) months.

 

5. No Rights as a Stockholder. Nothing in this Agreement shall be construed to
give the Employee any rights as a stockholder of the Company prior to the
vesting of any Shares and issuance of stock certificates with respect thereto.
The Employee has no rights to vote or receive dividends on unvested Shares;
provided, however, that the Employee shall be entitled to receive the dividend
benefits provided hereunder. Unvested Shares will not be issued to the Employee
and will not be deemed to be outstanding.

 

2



--------------------------------------------------------------------------------

6. Transferability. This award is not transferable except as designated by the
Employee by will or by the laws of descent and distribution.

 

7. Adjustment of Award. The number and type of Shares under this award are
subject to adjustment pursuant to Section 4.3 of the Plan.

 

8. Forfeiture Provisions. If the Employee violates any confidentiality or
non-competition provisions to which the Employee is subject, this award and any
rights to receive Shares hereunder shall be forfeited.

 

9. Definitions. Capitalized terms used herein that are not defined below shall
have the meaning given under the Plan.

 

  (a) “Board” means the Board of Directors of the Company.

 

  (b) “Cause” means

 

  (i) the willful and substantial failure or refusal of the Employee to perform
duties assigned to the Employee (unless the Employee shall be ill or disabled),
under circumstances where the Employee would not have Good Reason to terminate
employment, which failure or refusal is not remedied by the Employee within 30
days after written notice from the Company’s Chief Executive Officer or Chief
Operating Officer or the Board of such failure or refusal (for purposes of
clarity, the Employee’s poor performance shall not constitute willful and
substantial failure or refusal to perform duties assigned to the Employee, but
the failure to report to work shall);

 

  (ii) material breach of the Employee’s fiduciary duties to the Company or an
affiliate thereof (such as obtaining secret profits from such entity) or a
violation by the Employee in the course of performing the Employee’s duties to
the Company or any affiliate thereof of any law, rule or regulation (other than
traffic violations or other minor offenses) where such violation has resulted or
is likely to result in material harm to the Company or an affiliate thereof, and
in either case where such breach or violation constituted an act or omission
performed or made willfully, in bad faith and without a reasonable belief that
such act or omission was within the scope of the Employee’s employment; or

 

  (iii) the Employee’s engaging in illegal conduct (other than traffic
violations or other minor offenses) which results in a conviction (or a nolo
contendere plea thereto) which is not subject to further appeal and which is
injurious to the business or public image of the Company or any affiliate
thereof.

 

  (c) “Change of Control” means the occurrence of any one or more of the
following events occurring after the date of this Agreement:

 

3



--------------------------------------------------------------------------------

  (i) an acquisition, in any one transaction or series of transactions, after
which any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act), has beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 25% or more (or an acquisition
of an additional 5% or more if such individual, entity or group already has
beneficial ownership of 25% or more) of either the then outstanding shares of
Company common stock or the combined voting power of the then outstanding voting
securities of the Company, but excluding, for this purpose, any such acquisition
(A) from the Company, (B) by the Company or any employee benefit plan (or
related trust) of the Company, (C) by any Security Capital Entity (other than
GE) made while the standstill provisions of the Shareholders Agreement are in
effect and made in compliance with such provisions, but excluding an acquisition
made in connection with the waiver of any such standstill provisions, or (D) by
any corporation with respect to which, following such acquisition, all of the
then outstanding shares of common stock and voting securities of such
corporation are then beneficially owned, directly or indirectly, in
substantially the same proportions, by the beneficial owners of the common stock
and voting securities of the Company immediately prior to such acquisition;

 

  (ii) 50% or more of the members of the Board (A) are not Continuing Directors,
or (B) whether or not they are Continuing Directors, are nominated by or elected
by the same Beneficial Owner (for this purpose, a director of the Company shall
be deemed to be nominated or elected, respectively, by the Security Capital
Entities or GE if the director also is an employee or director of GE, Security
Capital Group, Inc., or any other subsidiary of GE, including any successors) or
are elected or appointed in connection with an acquisition by the Company
(whether through purchase, merger or otherwise) of all or substantially all of
the operating assets or capital stock of another entity; or

 

       the (A) consummation of a reorganization, merger, share exchange,
consolidation or similar transaction, in each case, with respect to which the
individuals and entities who were the respective beneficial owners of the common
stock and voting securities of the Company immediately prior to such transaction
do not, following such transaction, beneficially own, directly or indirectly,
more than 50% of, respectively, the then outstanding shares of common stock and
voting securities of the corporation resulting from such reorganization, merger
or consolidation, (B) consummation of the sale or other disposition of all or
substantially all of the assets of the Company or (C) approval by the
shareholders of the Company of a complete liquidation or dissolution of the
Company.

 

  (d) “Continuing Director” means:

 

  (i)

any member of the Board who was a member of the Board on January 1, 2002, and
any successor of a Continuing Director who is recommended to

 

4



--------------------------------------------------------------------------------

 

succeed a Continuing Director (or whose election or nomination for election is
approved) by at least a majority of the Continuing Directors then on the Board;
and

 

  (ii) any individual who becomes a director pursuant to Article 2 of the
Stockholders Agreement.

 

  (e) “Disability” means a disability that entitles (or would entitle if a
participant) the Employee to long-term disability benefits under the Company’s
disability plan or policy or, if no such plan or policy is in place, if the
Employee has been unable to substantially perform his duties, due to physical or
mental incapacity, for 180 consecutive days.

 

  (f) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

  (g) “GE” means General Electric Company, including any successors.

 

  (h) “Good Reason” means any one or more of the following events (unless
consented to in writing by the Employee):

 

  (i) a material diminution or adverse change in the nature of the Employee’s
title, position, reporting relationships, authority, duties or responsibilities;

 

  (ii) a diminution that is more than de minimis in either the Employee’s annual
base salary or total compensation opportunity (which, for this purpose, means
the aggregate of the annual base salary, annual bonus and long-term incentive
compensation that the Employee has an opportunity to earn pursuant to awards
made in any one calendar year) or in the formula used to determine the
Employee’s annual bonus or long-term incentive compensation, or a material
diminution in the Employee’s overall employee and fringe benefits (it being
understood by the parties that if the Employee has the same total compensation
opportunity or compensation formula, but the compensation actually received by
the Employee is diminished due to the Company’s or the Employee’s performance,
such diminution shall not constitute Good Reason);

 

  (iii) the Employee’s principle place of business is relocated to a location
that is both more than 50 miles from its current location and further from the
Employee’s residence than the location of the Employee’s principle place of
business prior to the relocation;

 

  (iv) a successor fails to assume this Agreement, or amends or modifies this
Agreement;

 

  (v) a material breach of this Agreement by the Company or a successor thereto;

 

5



--------------------------------------------------------------------------------

  (vi) the occurrence of any event or circumstance constituting “Good Reason,”
as defined in any Change of Control Agreement between the Employee and the
Company; or

 

  (vii) if, and only if, the Employee has been employed on a full-time basis for
at least one full calendar year, both of the following conditions are met:
(A) the Employee travels at least 50 days during a calendar year, and (B) the
total number of days the Employee travels in such calendar year exceeds by 25
days or more the average number of days the Employee traveled per year on
Company business during the two calendar years immediately preceding such
calendar year or, if the Employee has not been employed on a full-time basis for
two full calendar years, during the one calendar year immediately preceding such
calendar year.

For purposes of subsection 1(h)(vii) above, any day in which the Employee is
required to stay overnight shall constitute a day of travel.

No event described above shall constitute Good Reason unless the Employee has
given written notice to the Company specifying the event relied upon for such
termination within six months after the Employee becomes aware, or reasonably
should have become aware, of the occurrence of such event and, if the event can
be remedied, the Company has not remedied such within 30 days of receipt of the
notice.

 

  (i) “Retirement” means the Employee’s voluntary termination of employment
after (i) attaining age 65, (ii) attaining age 55 with 10 years of service, or
(iii) attaining an age which, when added to the Employee’s years of service,
equals at least 75.

 

  (j) “Security Capital Entities” means Security Capital Holdings S.A. and
Security Capital U.S. Realty and any Affiliates of either who are bound by the
Stockholders Agreement.

 

  (k) “Stockholders Agreement” means the Stockholders Agreement dated July 10,
1996, as amended, among the Security Capital Entities and the Company and
includes any successor stockholders agreement between the Company and GE or any
GE subsidiary (or any successor thereto).

 

10. Administration. The Committee shall have the authority to administer and
interpret this Agreement, and the Committee shall have all the powers with
respect to this Agreement as it has with respect to the Plan. Any interpretation
of the Agreement by the Committee and any decision made by it with respect to
the Agreement is final and binding on all persons.

 

11. Plan Governs. The terms of this Agreement shall be subject to the terms of
the Plan, a copy of which may be obtained by the Employee from the Company’s
Vice President-People Services.

 

6



--------------------------------------------------------------------------------

12. Dispute Resolution. Any dispute, controversy or claim between the Company
and the Employee or other person arising out of or relating to this Agreement
shall be settled by arbitration conducted in the City of Jacksonville in
accordance with the Commercial Rules of the American Arbitration Association
then in force and Florida law within 30 days after written notice from one party
to the other requesting that the matter be submitted to arbitration. Arbitration
must be initiated by serving or mailing a written notice of the complaint to the
other party within one year (365 days) after the day the complaining party first
knew or should have known of the events giving rise to the complaint. Failure to
initiate arbitration within this time period will result in waiver of any right
to bring arbitration or any other legal action with respect to this Agreement.
The arbitration decision or award shall be binding and final upon the parties.
The arbitration award shall be in writing and shall set forth the basis thereof.
The existence, contents or results of any arbitration may not be disclosed by a
party or arbitrator without the prior written consent of both parties. The
parties hereto shall abide by all awards rendered in such arbitration
proceedings, and all such awards may be enforced and executed upon in any court
having jurisdiction over the party against whom enforcement of such award is
sought. The Company agrees to reimburse the Employee for all costs and expenses
(including, without limitation, reasonable attorneys’ fees, arbitration and
court costs and other related costs and expenses) the Employee reasonably incurs
as a result of any dispute or contest regarding this Agreement and the parties’
rights and obligations hereunder if, and when, the Employee prevails on at least
one material claim; otherwise, each party shall be responsible for its own costs
and expenses.

 

13. Miscellaneous. This Agreement shall be construed and enforced in accordance
with the laws of the State of Florida (exclusive of conflict of law principles).
In the event that any provision of this Agreement shall be invalid, illegal or
unenforceable, the remainder shall not be affected thereby. This Agreement shall
be binding upon and inure to the benefit of the Employee and Employee’s heirs
and personal representatives and the Company and its successors, assigns and
legal representatives. The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) to expressly assume
and agree to perform under this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place. This Agreement may not be terminated, amended, or modified except
by a written agreement executed by the parties hereto or their respective
successors and legal representatives.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first above written.

 

REGENCY CENTERS CORPORATION By:       

J. Christian Leavitt

Its: Senior Vice President-Treasurer

 

“Company”

 

By:       

«First_Name» «Last_Name»

Its: “Employee”

 

 

8